DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-9, 16, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the separation at the bonding regions" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Please note that the bonding regions are previously recited as allowing the grow substrate and the seed cover to separate as the seeds germinate (“wherein the bonding regions are configured such that the grow substrate and the seed cover separate as the seeds germinate” in lines 9-11); however, this limitation does not recite such separation being at the bonding regions. The separation instead may be accomplished, for example, by the bonding regions being spaced apart adequately to allow separation of the grow substrate and seed cover between or near, but not necessarily at, the bonding regions. Thus, the claim does properly introduce any separation at the bonding regions. 
at the bonding regions is inconsistent with the very idea of the “bonding regions”, which are recited as being where “the grow substrate is attached to the seed cover” (line 6, emphasis added). If the grow substrate is not attached to the seed cover, then the bonding regions do not exist. Thus, the limitation is unclear and inconsistent.
Claims 2-3, 5-7, 9, 16, and 29 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 8-9, 16-17, 23 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holloway (US 7698854).
For claim 3, Holloway discloses wherein the bonding regions are configured to form at least 4 seed cells (Figs. 1-2 show more than 4 seed cells).
For claim 8, Holloway discloses a seed quilt comprising: a grow substrate 3; a seed cover 2, the seed cover comprising a different material than the grow substrate 
 seed cells and to shield the seeds from light (col 6, ln 31-33 and col 8, ln 49-50 describe ref. 2 reducing water loss and retaining moisture and col 4, ln 8-15 describes ref. 2 be colored or treated to change the wavelength of light passing through or reflected from it and provides an example of excluding light; thus, in use, the seed cover is capable of performing the functions of retaining moisture within the seed cells and shielding the seeds from light).
For claim 16, Holloway discloses wherein the seed cover is configured to break in response to pressure exerted by the growing sprouts (col 5, ln 65-col 6, ln 3 describe additives being incorporated into ref. 2 to encourage the break through of seedlings).
For claim 17, Holloway discloses a seed quilt comprising: seeds 4 disposed within seed cells (see the cross-section before seedling emergence in Fig. 2 showing seed cells where ref. 4 are located); a grow substrate 3 configured to face a water source and to control transport of moisture to the seed cells (note this is an intended use limitation, and col 8, ln 38-50 describes the lower layer being wetted and Fig. 2 shows the lower layer facing the ground, thus, the grow substrate is capable of facing a water source and controlling transport of moisture to the seed cells); a seed cover 2 configured to be oriented so as to be exposed to light and to control transport of moisture from the seed cells (note this is an intended use limitation, and Fig. 2 shows upper layer 2 being oriented upward toward the sun and col 6, ln 31-33 describes the upper layer serving to reduce water loss, thus, the seed cover is capable of being oriented to be exposed to light and to control transport of moisture from the seed cells); and bonding regions (areas where refs. 2,3 are bonded together between seeds 4 in 
For claim 29, Holloway discloses wherein the bonding regions are configured for the one or more seed cells to merge as a result of the seed germination (Fig. 2 shows that seed cells merge as the seeds grow and the seedlings emerge (see top Fig. 2 versus bottom Fig. 2)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 7698854) in view of Meikle et al. (US 6070358).
For claim 2, Holloway is silent about wherein the one or more seed cells each include more than one of the seeds.
Meikle et al. teaches a seed quilt wherein the one or more seed cells each include more than one of the seeds (col 5, ln 22-32) in order to work with very small seeds, increase the chance that a seed lot will germinate properly, or for convenience when working with a species containing two seeds per fruit (col 5, ln 22-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more seed cells of Holloway to include more than one of the seeds as taught by Meikle et al. in order to work with very small seeds, increase the chance that a seed lot will germinate properly, or for convenience when working with a species containing two seeds per fruit.
For claims 5 and 20, Holloway is silent about wherein the seeds are of more than one type of plant.
Meikle et al. teaches a seed quilt wherein the seeds are of more than one type of plant (col 14, ln 9-19) in order to conveniently provide a kit with more than one species or variety within that species included in a single sheet, depending upon the particular .
Claims 6-7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 7698854).
For claims 6 and 21, Holloway is silent about wherein the one or more seed cells each have an area of at least ½ square inch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the area of each seed cell of Holloway to be at least ½ square inch in order to ensure sufficient space for the seeds, such as pole bean seeds, that the user desires to be germinated, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note applicant’s own specification is silent as to any criticality of this feature.
For claims 7 and 22, Holloway is silent about wherein the one or more seed cells each have an area of at least 1 square inch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the area of each seed cell of Holloway to be at least 1 square inch in order to ensure sufficient space for larger seeds, such as pumpkin seeds, that the user desires to be germinated, since it has In re Aller, 105 USPQ 233. Please note applicant’s own specification is silent as to any criticality of this feature.
Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 7698854, hereinafter Holloway ‘854) in view of Holloway (US 6681521, hereinafter Holloway ‘521).
For claim 19, Holloway ‘854 teaches a seed quilt comprising: a grow substrate 3; a seed cover 2; seeds 4; and bonding regions (areas where refs. 2,3 are bonded together between seeds 4 in Fig. 1 and the cross-section before seedling emergence in Fig. 2; col 3, ln 38-54 and col 7, ln 15-28) at which the grow substrate is attached to the seed cover and configured to form one or more seed cells (see the cross-section before seedling emergence in Fig. 2 showing seed cells where ref. 4 are located) in which one or more of the seeds are contained (Figs. 1-2), the one or more seed cells having sufficient space for the seeds to germinate and sprout (col 1, ln 27-32 and col 7, ln 37-41 describe germination and growing of seedlings and Fig. 2 shows seedling emergence; thus, in use, the spaces within the seed cells are capable of allowing the seeds to germinate and sprout), wherein the bonding regions are configured such that the grow substrate and the seed cover separate as the seeds sprout, the separation being caused by a force of the germinating seeds (note that ref. 5 may be ethylene vinyl acetate (EVA) adhesive (col 3, ln 41-44) and the lines of weakness 6 are formed by a series of perforations (Figs. 1-2; col 3, ln 13-15 and col 7, ln 28-32); thus, the adhesive is non-degrading and refs. 2 and 3 are necessarily kept apart or divided by an 
Holloway ‘854 is silent about the seed cover comprising a hydrophobic material.
Holloway ‘521 teaches a seed quilt (Figs. 1-2) comprising: a seed cover 4, the seed cover comprising a hydrophobic material (col 9, ln 64-col 10, ln 4 describes ref. 4 being treated with a coating of wax, known to be hydrophobic) in order to render the seed cover impermeable to water in liquid form to provide waterproofing properties for a short period of time until the seedling establishes itself (col 9, ln 64-col 10, ln 4; col 3, ln 37-54). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seed cover of Holloway ‘854 to comprise a hydrophobic material as taught by Holloway ‘521 in order to render the seed cover impermeable to water in liquid form to provide waterproofing properties for a short period of time until the seedling establishes itself.
For claim 27, Holloway ‘854 as modified by Holloway ‘521 teaches (references to  Holloway ‘854) wherein the seed cover is configured to retain moisture within the one or more seed cells and to shield the seeds from light (col 6, ln 31-33 and col 8, ln 49-50 describe ref. 2 reducing water loss and retaining moisture and col 4, ln 8-15 describes .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Holloway (US 7698854, hereinafter Holloway ‘854) in view of Holloway (US 6681521, hereinafter Holloway ‘521), as applied to claim 19 above, and further in view of Meikle et al. (US 6070358).
For claim 24, Holloway ‘854 as modified by Holloway ‘521 is silent about wherein the seeds are of more than one type of plant.
Meikle et al. teaches a seed quilt wherein the seeds are of more than one type of plant (col 14, ln 9-19) in order to conveniently provide a kit with more than one species or variety within that species included in a single sheet, depending upon the particular user’s needs (col 14, ln 9-19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seeds of Holloway ‘854 as modified by Holloway ‘521 to include seeds of more than one type of plant as taught by Meikle et al. in order to conveniently provide a kit with more than one species or variety within that species included in a single sheet, depending upon the particular user’s needs.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claim 28 have been considered but are moot because claim 28 has been cancelled. Applicant’s 
Applicant's arguments filed 2/8/21 regarding the 35 U.S.C. 102(a)(1) rejection of claims 3, 8-9, 16-17, 19, 23 and 27-29 have been fully considered but they are not persuasive. 
Applicant argued for claim 8 that:
“Claim 8 has been amended to essentially include the limitations of Claim 28. It is the position of the Applicant that these limitations are not cited by the prior art. 
Halloway teaches two ways of separating their two layers. 1) By mechanically pulling the layers apart, and 2) by use of a bonding agent that degrades. The cited art does not teach "the separation at the bonding regions being caused by a force of the germinating seeds." Both means of separation taught by Halloway would result in separation even if the seeds failed to germinate (provide any force.). They are not, therefore, caused "by a force of the germinating seeds." 
The Examiner has suggested that the limitations of prior Claim 28 are "implied" by Halloway because the use of a degrading bonding agent is described as an "alternative." The Applicant traverses this suggestion. The degrading bonding agent is clearly taught as an alternative to mechanical pulling or perforations. See, for example, Col. 7 lines 28-37. The language "a further alternative arrangement" of line 34 is referring to the immediately preceding arrangements, which are both about "weakness lines" at which the upper layer is made weaker by either perforations or thinner regions. The "alternative" of line 34 is not relative to an implied arrangement that would teach the claimed subject matter. 
Col. 3 lines 20-24 of Holloway, teach that in the case of a degrading "adherent" it is taught that "layers separate naturally in time and/or in response to climatic conditions." This teaching is that the separation occurs in time as the adherent degrades or in response to climatic conditions. It does not say, and actually teaches away from, the idea that separation is "caused by the force of the germinating seeds" as recited in Claim 8/28. In the arrangements taught, all that is needed for separation is degradation of the adherent or pulling. Such separation would occur even without seeds or pressure therefrom.”
The Examiner respectfully disagrees. The term “separate” is defined as “to keep apart or divide, as by an intervening barrier or space; to put, bring, or force apart” (https://www.dictionary.com/browse/separate). This definition is consistent in the first occurrence of “separate” in applicant’s specification: “During puffing the parts of the grow substrate and seed cover (that are not included in the attachment points) separate from each other. The puffing can be used as an indicator that the seeds are germinating.” in para 0035 (emphasis added). “Separate” here is used to describe forcing apart the grow substrate and seed cover and keeping them apart via an intervening space there between; thus, applicant’s specification is consistent with the plain meaning definition of “separate”. Furthermore, separation between the seed cover and grow substrate starts during puffing when the bonding regions are still intact and before merging/ballooning (paras 0037 and 0061). 
may be selected to cause the layers to separate after a given time period or in response to climatic conditions” (emphasis added). Nowhere does Holloway require the adhesive to be degradable. Furthermore, Holloway’s disclosure does not criticize, discredit, or otherwise discourage the claimed invention; thus, it is unclear how Applicant has concluded that Holloway teaches away from the claimed invention. Applicant’s argument is insufficient to overcome the rejection because nothing in Holloway indicates a teaching away from the separation being caused by the force of the germinating seeds. Instead, Holloway simply contemplates a degradable starch adhesive as a potential option. However, EVA is not degradable and is clearly disclosed as an available adhesive. 
In the main embodiment, lines of weakness 6 comprise a linear series of perforations (col 3, ln 13-15 and col 7, ln 28-32), shown in Figs. 1-2, which simply allow a user to more readily pull off the seed cover after germination (col 7, ln 38-43). This results in complete removal of the seed cover and occurs only after the depiction shown in bottom Fig. 2, in which the seed cover remains connected to the grow substrate at outer edges. In order to arrive at bottom Fig. 2, the germinating seeds necessarily push upward on the seed cover causing the separation of the seed cover and grow substrate in the interior portion of the quilt near the seed cells, both between and at the bonding 
As an aside, an alternative embodiment in Holloway teaches that, instead of perforations, the lines of weakness are created by an adherent that degrades with time and/or in response to climatic conditions or irrigation, thereby reducing or removing the attachment between the two layers (col 3, ln 20-24 and col 7, ln 32-37). However, this embodiment deals with the lines of weakness 6 at the outer edges of the quilt, not the area between the edges. Again, this embodiment influences only what occurs after the depiction shown in bottom Fig. 2 because there the seed cover remains connected at outer edges to the grow substrate. The adhesive is intact; thus, there is no evidence that the adhesive has degraded. Contrary to applicant’s argument, the lines of weakness, whether as perforations or degrading adherent, enable a user to completely remove the seed cover by pulling it away from the grow substrate after germination, i.e., after the state shown in Fig. 2 (col 7, ln 38-43). That the passage of time, climatic conditions or irrigation has not yet had an adverse effect on the adhesive at the outer edges in bottom Fig. 2 of Holloway is telling because such conditions often first affect the outer edges which are more exposed to the elements. Nevertheless, even 
Applicant has stated that the amended limitations in claims 17 and 19 are similar to those of claim 28; thus, the response above applies to those claims as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643